Citation Nr: 0836887	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-14 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residual scarring of the left knee.

2.  Entitlement to a disability rating in excess of 10 
percent for shrapnel wound residuals of the left knee, to 
include mild degenerative joint disease and 
chondrocalcinosis.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss of the right ear.

4.  Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1965.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Newark, New Jersey.

The veteran testified before the undersigned Veterans Law 
Judge in January 2008.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  For the entire time on appeal, the veteran's left knee 
scars have been manifested by pain upon palpation.

2.  For the entire time on appeal, the veteran's shrapnel 
wound residuals of the left knee have been manifested by 
pain, limitation of motion, and mild instability.

3.  In an unappealed December 2004 rating decision, the RO 
denied the claim of entitlement to service connection for 
hearing loss of the right ear.

4.  The evidence added to the record since December 2004, 
when viewed by itself or in the context of the entire record, 
relates to an unestablished fact that is necessary to 
substantiate the claim.

5.  A current hearing loss disorder is not currently shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residual scarring of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code (DC) 7804 (2008). 

2.  The criteria for a rating in excess of 10 percent for 
shrapnel wound residuals of the left knee, to include mild 
degenerative joint disease and chondrocalcinosis, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5010, 
5260, 5261 (2008). 

3.  The criteria for a separate rating of 10 percent for 
instability the left knee have been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, DC 5257 (2008). 

4.  The December 2004 rating decision that denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002).

5.  The evidence received subsequent to the December 2004 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
hearing loss of the right ear have been met.  38 U.S.C.A. 
§§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2008).

6.  Hearing loss of the right ear was not incurred in or 
aggravated by active duty service; a disability of the right 
ear is not shown.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Residual Scarring of the Left Knee

The veteran is rated at 10 percent for residual scarring of 
the left knee due to shrapnel wounds.  In order to obtain a 
disability rating in excess of 10 percent for scars, the 
evidence must show:

*	Scars, other than the head, face, or neck, that are deep 
or that cause limited motion in an area or areas 
exceeding 12 square inches (77 sq. cm.) (20 percent 
disabling under DC 7801).

After reviewing the evidence of record, the Board finds that 
the criteria for a disability rating for scars in excess of 
10 percent have not been met.  In this case, the evidence 
does not demonstrate that the veteran's left knee scar is 
deep or causes limited motion in an area or areas exceeding 
12 square inches.  

Initially, the Board notes that there is no indication that 
the veteran's left knee scar is deep.  The August 2004 VA 
examination revealed a "whitish, superficial, nontender, 
healed well, and stable" scar on the medial aspect of the 
left knee.

Next, there is no indication that the scar causes limited 
motion.  Significantly, while the January 2007 VA examination 
indicated limitation of motion of the left knee, the 
physician reported that motion was limited due to pain and 
did not imply whether his scar contributed in any way to 
limited motion.  In fact, prior VA examinations conducted in 
August 2004 and September 1986 noted normal range of motion 
and function of the left knee despite the presence of the 
left anterior scar.  Therefore, the weight of the evidence 
suggests that the scar itself did not cause any limited 
motion.  

Additionally, even assuming, arguendo, that the veteran's 
scar was either deep or caused limited motion, the medical 
evidence does not demonstrate the involvement of an area or 
areas exceeding 12 square inches.  The August 2004 VA 
examination noted that the veteran's scar was approximately 
nine centimeters in length and one centimeter in width, and 
the January 2007 VA examination similarly indicated a well-
healed scar, approximately 8.5 centimeters by one centimeter.

Because the medical findings do not suggest a deep scar or a 
scar that causes limited motion in an area exceeding 12 
square inches, a disability rating in excess of 10 percent is 
not warranted under DC 7801.  
 
The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds no evidence that the veteran's 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

In this case, during the period in question, the evidence 
does not demonstrate that frequent periods of 
hospitalization.  Further, there is no indication in the 
record that the veteran's knee disability has resulted in any 
occupational impairment or that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.  According to the 
January 2007 VA examination, he has been employed full time 
in a warehouse as a forklift driver.  Of importance, he 
reported experiencing no significant difficulties in 
performing his employment duties.

For these reasons, the Board finds that referral for 
consideration of an extraschedular evaluation for his 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).    

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for a disability 
rating in excess of 10 percent for residual scarring of the 
left knee, the Board is unable to grant the benefits sought.  
The Board finds that his symptoms remained constant 
throughout the appeal period and, as such, staged ratings are 
not warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Shrapnel Residuals of the Left Knee, Degenerative Joint 
Disease

The veteran is rated at 10 percent for degenerative joint 
disease of the left knee due to shrapnel wounds.  He now 
seeks a higher rating.

VA General Counsel, in a precedential opinion (VAOPGCPREC 23-
97), held that a claimant who has arthritis and instability 
of the knee may be rated separately under DCs 5003 and 5257.  
The General Counsel stated that when a knee disorder was 
already rated under DC 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under DC 5260 (flexion limited to 60 
degrees or less) or 5261 (extension limited to 5 degrees or 
more) in order to obtain a separate rating for arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  
In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

As the veteran has perfected an appeal as to the assignment 
of initial rating following the initial award of service 
connection for non-scar residuals of the left knee, to 
include mild degenerative joint disease and 
chondrocalcinosis, the Board must evaluate all the evidence 
of record reflecting the severity of the veteran's disability 
from the date of grant of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This could 
result in staged ratings, i.e. separate ratings for different 
time periods.  Id.  

In order to warrant a rating in excess of 10 percent for the 
veteran's left knee disability, the evidence must show the 
following:

*	X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, not to be 
combined with limitation of motion (20 percent under DC 
5003);
*	Limitation of flexion to 30 degrees (20 percent under DC 
5260); or
*	Limitation of extension to 15 degrees (20 percent under 
DC 5261).
*	Knee ankylosis in a favorable angle (30 percent under DC 
5256);
*	Symptomatic removal of semilunar cartilage (a separate 
10 percent rating under DC 5258).

After a careful review of the medical evidence of record, the 
Board finds that a disability rating in excess of 10 percent 
is not warranted for any period of the claim.  First, 
although there are X-ray findings confirming the veteran's 
diagnosis of mild degenerative joint disease of the left 
knee, the evidence does not suggest involvement of any 
additional major joints or minor joint groups.  Therefore, a 
20 percent disability rating for arthritis is not warranted 
under DC 5003.  

Next, the January 2007 VA examination reported the veteran's 
left knee extension/flexion as 0 to 125 degrees.  Although 
some limitation of motion is noted (38 C.F.R. § 4.71, Plate 
II, explains that extension/flexion of 0 to 140 degrees is 
considered anatomically normal), the medical evidence does 
not indicate that he possesses limited motion to the extent 
necessary to warrant a higher rating.  

As to flexion, the medical evidence does not show that 
flexion is limited to 30 degrees.  As stated above, he was 
able to flex his knee to 125 degrees.  Thus, a 20 percent 
rating for limitation of flexion under DC 5260 is not 
warranted.  Additionally, the medical findings above 
demonstrate full extension to 0 degrees, which is 
anatomically normal.  Therefore, the veteran does not meet 
the criteria for a higher rating under DC 5261 for limitation 
of extension. 

Next, the Board notes that, in rating musculoskeletal 
disabilities, it is appropriate to consider additional 
limitation of function due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Specifically, 38 C.F.R. § 4.45(f) states that "[p]ain on 
movement, swelling, deformity or atrophy of disuse" as well 
as "[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing" are 
relevant considerations for determination of joint 
disabilities.  Painful motion is considered limited motion at 
the point that the pain actually sets in.  See VAOPGCPREC 9-
98.  

In this case, the Board acknowledges the veteran's complaints 
of knee buckling and pain upon walking and negotiating 
stairs.  Even with such considerations of additional 
functional impairment of knee pain and buckling, the evidence 
still does not show a limitation of motion that more nearly 
approximates the criteria for the next higher rating.  

Although the VA physician during the January 2007 VA 
examination noted pain upon motion beginning at 125 degrees 
and tenderness upon palpation over the medial joint, there 
was no evidence of fatigue, weakness, or lack of endurance 
upon repetitive motion.  It was noted that the veteran had no 
significant difficulties performing his job duties as a 
forklift driver and that he did not have any additional 
limitations following repetitive use of the left knee.  

Moreover, the VA physician indicated that he had a normal 
gait and did not use an assistive device, and, in a November 
2005 treatment report, it was noted that his reported pain 
did not interfere with his daily living.

In being able to perform these occupational and ambulatory 
functions, the veteran demonstrated significant range of 
motion and function of the left knee.  Therefore, even 
considering his reported knee pain and buckling, the evidence 
does not show limited motion that more nearly approximates 
the 20 percent criteria.  For these reasons, the Board finds 
that the evidence does not demonstrate additional functional 
impairment sufficient to warrant an increased rating in 
excess of 10 percent for the left knee.

Next, an increased disability evaluation is warranted upon 
demonstration of favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees (30 percent under DC 5256).  However, the Board finds 
that ankylosis is not present.  As set forth above, the 
veteran's flexion/extension of the left knee was reported 
from 0 to 125 degrees in the January 2007 VA examination.  As 
the medical findings demonstrate substantial range of motion, 
there is no basis for a 30 percent evaluation for ankylosis 
of the left knee under DC 5256.

As a final consideration, the Board notes that the evidence 
does not show cartilage dislocation, a threshold component 
necessary to receive a separate rating pursuant to DC 5258.  
Although during an August 2004 VA examination, the veteran 
reported that "he thinks he had cartilage removed" in a 
previous knee surgery, no details were available from the 
surgery and X-ray findings were silent on this issue.  

Shrapnel Wound Residuals of the Left Knee, Instability

Notwithstanding the above, the Board has considered whether a 
separate rating is warranted under DC 5257 for instability of 
his left knee.  Slight recurrent subluxation or lateral 
instability warrants a separate 10 percent rating under DC 
5257).  

In a letter dated June 2006, a private physician identified 
subjective complaints of joint looseness, causing the 
veteran's left knee to spontaneously buckle on stairs.  Upon 
examination, the physician indicated that it was likely that 
the veteran had significant ligamentous injury and would not 
regain stability of the joint.  Additionally, in a January 
2007 VA examination, he reported buckling of the knee, and an 
equivocal McMurray's test was noted by the examiner even 
though anterior drawer and Lachman's tests were negative.

Given the veteran's complaints of knee buckling and the 
clinical findings of instability, the Board finds that the 
evidence supports establishment of a separate 10 percent 
disability rating under DC 5257 for slight lateral 
instability.  

In considering whether a 20 percent disability rating for 
moderate instability or subluxation, the Board notes that 
substantial range of motion was demonstrated by the veteran 
in the January 2007 VA examination without evidence of 
fatigue or weakness.  Moreover, as discussed above, he was 
able to perform occupational and ambulatory functions without 
requiring the use of an assistive device.  

For these reasons, the Board finds that instability or 
subluxation to a moderate degree has not been shown.  
Therefore, the Board determines that he is entitled to a 
separate disability rating of 10 percent, but no more, for 
lateral instability of the left knee DC 5257.

With respect to the increased rating claims, the Board 
recognizes that the veteran is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).   As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  

Therefore, although the veteran is competent to report 
symptoms of pain and buckling in the knee, he is not 
qualified to determine whether cartilage dislocation is 
present.  Without competent medical evidence of cartilage 
dislocation, a separate rating under DC 5258 is not for 
application. 

Next, for the same reasons discussed above, the Board finds 
that assignment of an extra-schedular evaluation is not 
warranted in this case because frequent periods of 
hospitalization and occupational impairment have not been 
shown.  38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

As the weight of the evidence is against the veteran's claim 
for a disability rating in excess of 10 percent for shrapnel 
wound residuals of the left knee, to include mild 
degenerative joint disease and chondrocalcinosis, the Board 
is unable to grant the benefits sought.  However, upon 
consideration of the applicable rating criteria, the Board 
finds that his left knee instability warrants a separate 
compensable rating of 10 percent.  38 C.F.R. § 4.71a.  To 
this extent, his appeal is granted. 

The Board finds that his symptoms remained constant 
throughout the appeal period and, as such, staged ratings are 
not warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).   

New and Material Evidence to Reopen

The veteran is also claiming entitlement to service 
connection for hearing loss of the right ear.  The Board 
observes that a rating decision denying service connection 
for this disorder was issued in December 2004.  At that time, 
it was determined hearing loss as defined by the regulations 
had not been demonstrated in the record, and the claim was 
denied because the medical evidence of record indicated that 
hearing loss was consistent with aging and was unrelated to 
military service.  He did not appeal that decision and it 
became final.  See 38 C.F.R. § 7105.  

In May 2006, the veteran again filed a claim of entitlement 
to service connection for bilateral hearing loss.  In a March 
2007 rating decision, the RO granted service connection for 
his left ear, but service connection for his right ear 
remained denied.  He filed a notice of disagreement that same 
month.  Based on the procedural history outlined above, the 
issue for consideration is whether new and material evidence 
has been received to reopen the claim for service connection 
for hearing loss in the right ear only.  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the last final rating 
decision in December 2004 included service treatment records 
and a VA audiometric examination conducted in August 2004, 
showing thresholds for the right ear of no higher than 25 
decibels at 500-4000 Hz and indicating normal hearing in the 
right ear.  

The VA audiologist opined that the changes in hearing were 
"not likely" related to service, explaining that the mild 
high frequency hearing loss that was shown at 4000 Hz was 
"consistent with aging."  Therefore, the claim was denied 
because hearing loss as defined by the regulations was not 
shown and there was no medical evidence relating the hearing 
loss to service.  
   
The evidence added to the record since the December 2004 
rating decision includes a private audiology examination 
dated August 2005, which indicated mild hearing loss 
beginning at 4000 Hz and a history of noise exposure in 
service, and a December 2006 VA audiometric examination, 
which established a causal connection between hearing loss 
and active duty service.  

As the information listed above had not previously been 
submitted to agency decisionmakers and are not cumulative or 
redundant of other evidence of record, the evidence is new 
under 38 C.F.R. § 3.156(a).  

Moreover, the December 2006 audiogram reflected a causal 
connection between the hearing loss and active duty service, 
which was not shown at the time of the last final denial.  
Therefore, the evidence relates to an unestablished fact 
necessary to substantiate the claim.  As such, it is found to 
be material.  Accordingly, as the evidence is both new and 
material, the claim is reopened.  

Service Connection

Having found that the claim should be reopened, the Board 
will now address the merits of the veteran's claim.  Because 
the RO considered the underlying service connection issue in 
the August 2007 statement of the case, appellate 
consideration of this issue may proceed at this time.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 
38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

Under 38 C.F.R. § 3.385, hearing loss will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

In the present case, the evidence does not reflect that the 
veteran developed a hearing disability as defined by the 
regulations.  Of the two new audiology examinations of 
record, his hearing loss was noted as most severe in August 
2006 private audiology examination.  This examination 
revealed the following puretone thresholds for the right ear 
in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
30







The veteran did not demonstrate a single auditory threshold 
in any of the above frequencies of at least 40 decibels.  His 
greatest decibel threshold was noted as 30 decibels at 4000 
Hz.  Further, his auditory threshold for the right ear did 
not exceed the 26-decibel minimum in at least three of the 
frequencies at 500, 1000, 3000, and 4000 Hz; his threshold 
was 20 or below  in all of the frequencies except 4000 Hz.

Moreover, the evidence of record does not establish speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  The August 2006 audiology examination revealed 
100 percent speech discrimination capabilities for the right 
ear, and a speech recognition score of 98 percent was noted 
on the December 2006 VA audiology examination.  

The Board notes that the December 2006 audiology examination 
established a causal connection between the veteran's hearing 
loss and acoustic trauma in service.  However, for 
entitlement to compensation, the evidence must show the 
existence of a current disability, and one that has resulted 
from a disease or injury that occurred in the line of duty.  
In the absence of an identified disease or injury, service 
connection may not be granted.  See Sanchez-Benitez v. West, 
25 F.3d 1356 (Fed. Cir. 2001).  

At this time, there is no competent evidence that the veteran 
has a hearing disability of the right ear for VA compensation 
purposes.  Significantly, there is no medical evidence 
indicating that he meets the auditory thresholds defined by 
38 C.F.R. § 3.385.  Despite the fact that the private August 
2006 audiogram revealed mild hearing loss of the right ear 
above 3000 Hz, the evidence of record is insufficient to 
establish a hearing disability for VA purposes.  

Accordingly, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight 
of the evidence is against the veteran's claim for service 
connection for hearing loss of the right ear, the Board is 
unable to grant the benefits sought.  



Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, 38 C.F.R. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

With regard to the veteran's increased rating claim for left 
knee scars, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to him in December 2006, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

The Board acknowledges that the VCAA letter sent to the 
veteran in December 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his increased-rating 
claim.  Specifically, the VCAA letter of December 2006 
requested that he submit all evidence in his possession that 
would indicate that his left knee disorder worsened in 
severity, including descriptions of his symptoms and other 
involvement, extension and additional disability caused by 
his service-connected disorder.  

Additionally, an April 2007 statement of the case (SOC) was 
sent to the veteran, informing him of the specific rating 
criteria used for the evaluation of his claim for increased 
rating of the left knee.  The SOC advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and of 38 
C.F.R. § 4.2, explaining that for the purpose of interpreting 
examination reports, each disability must be considered from 
the point of view of the veteran working or seeking work.  
Further, the SOC also presented him with the correct 
diagnostic codes used to evaluate the impairment of knee 
disabilities.  

Based on the evidence above, the veteran was advised of the 
information necessary to evaluate his claim for an increased 
rating for his left knee disability.  Therefore, he can be 
expected to understand from the various letters from the RO 
what was needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, he describes 
his symptoms and the impact that the disability has on his 
daily life.  
During the VA examination in January 2007, the veteran 
discussed the signs and symptoms of his disability, 
indicating that his disability affected his ability to walk 
and navigate stairs.  These statements demonstrate his actual 
knowledge and understanding of the information necessary to 
support his increased-rating claim. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify 
with regard to veteran's claim for a disability rating in 
excess of 10 percent for residual scarring of the left knee.  

Next, as to the veteran's claim for a disability rating in 
excess of 10 percent for shrapnel wound residuals to the left 
knee, to include degenerative joint disease and 
chondrocalcinosis, his claim arises from his disagreement 
with the initial rating evaluation.  Courts have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to the veteran's claim to reopen his right ear hearing 
loss claim, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, while a sufficient Kent 
notice letter was provided to the veteran in July 2006, the 
claim is being reopened.  Therefore, no further notice under 
Kent is required.  

With respect to the claim for service connection on the 
merits, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of his claim for service connection for hearing 
loss of the right ear.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the 
veteran submitted private medical records and statements on 
his behalf.  Further, he was provided a VA audiology 
examination in December 2006 for his service-connection claim 
and a separate VA examination in January 2007 for his 
increased-rating claim.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A disability rating in excess of 10 percent for residual 
scarring of the left knee is denied.

A disability rating in excess of 10 percent for shrapnel 
wound residuals of the left knee, to include mild 
degenerative joint disease and chondrocalcinosis, is denied.

A separate 10 percent rating, but no more, for instability 
the left knee is granted, subject to the law and regulations 
governing the payment of monetary benefits.

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for hearing loss of the right ear is granted.  The 
appeal is allowed to this extent.

Service connection for hearing loss of the right ear is 
denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


